Title: 1783. June 19. Thursday. Fete Dieu.
From: Adams, John
To: 


       The Processions were less brillant than ordinary on Account of the Storm.
       Went with Mr. Hartley in his Carriage to Passy where he made his Propositions for the Definitive Treaty. We had a long Conversation about De Fonte’s Voyage from Peru to Hudsons Bay. He says he found an Inlet and a River which he entered, and navigated untill he came to a Lake in which he left his Ship and followed the Course of a River, which descended, with Falls in it, or rather Rapides, in his Boats untill he came to Hudsons Bay where he found Seimor Gibbons or Sennor Gibbons, Major General Edward Gibbons of Boston as Dr. Franklin supposes. Dr. Franklin had once a Correspondence with Mr. Prince upon this Voyage, and perhaps Mr. Gill in the Journal of Mr. Prince, has some Information about it. The Trade to Hudsons Bay was carried on, by Boston People from its first discovery, untill after the Restoration of Charles the 2d., from whom the Hudsons Bay Company obtained their Charter, and there are several Families in New England descended from Persons who used that Trade, vizt. The Aldens. De Fonte’s Voyage was printed in English in a Collection called Miscellanea Curiosa in 1708 and has been lately printed in French in a large Collection of Voyages in 20 Volumes. Dr. Franklin once gave to Lord Bute his Reasons in Writing for believing this a genuine Voyage. De Fonte was either a Spaniard or Portuguese. Enquiry has been made at Madrid, but no Traces could be discovered there of De Fonte or his Voyage.
       Cook in one of his Voyages, anchored in the Latitude of Philadelphia 40, on the West Side of the Continent of America and ascertained the Longitude, from whence Dr. F. computes the Distance from Philadelphia to the South Sea to be 2000 Miles. Cook saw several Inlets and he entered that between America and Asia, Kamskatska, where the Passage is not wider than that between Calais and Dover.
       The Seperation of America from Asia is between the 60th. and 70th. degree of North Latitude, precisely at the Arctick polar Circle. It is called in the French Maps Detroit du Nord. The northern Streight or Streight of the North. It is near the Archipel du Nord or northern Archipelago. The Point of Land in Asia is under the Dominion of Russia, and is called Russian Tartary. The Streight forms the Communication between the Eastern and the frozen Oceans, the Mer Orientale and the Mer Glaciale. There is a Number of Islands in the Archipelago, and one in the Streight itself called on the Map, Alaschka Island. There is a Sea and a Promontory called Kamskatska situated on the Eastern Ocean within 10 or 12 degrees of the Streight. The 3 Tartarys, Independent Tartary, Chinese Tartary and Russian Tartary form a vast Country, extending from Persia, Indostan and China, to the Point of Asia at the Streights of the North, which divide Asia from America.
       What should hinder the Empress of Russia, from establishing a trading City on the Sea of Kamskatska, and opening a Commerce with Pekin, Nankin and Canton, the Cities of China? It is so near the Islands of Japan, the Phillippines, the Moluccas, that a great Scaene may one day be opened here.
       Lima the Capital of Peru is in 10 degrees of S. Lat. So that De Fonte must have sailed by the Istmus of Panama, Mexico, California, New Mexico, Cape Mendocin, Canal du Roi George, and entered the River at the Mouth of which is the Isle San Carlos. About half Way between the South Sea and Hudsons Bay is a great Lake. Here it is to search for a North West Passage to the East Indies.
       Baffins Bay, Baffins Streight, Davis’s Streight, Hudsons Bay, Hudsons Streight, are all one great Inlet of Water, the Entrance of which is a Streight formed by Greenland on one Side and Labradore, on the other.
      